Case 2:18-cv-15534-ES-MAH Document 17 Filed 03/20/19 Page 1 of 2 PageID: 2636



Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                              :
JACQUELINE M. ROSA,                           :
                                              :     Civil Action No. 18-15534 (ES) (MAH)
                        Plaintiff,            :
                                              :                     ORDER
                        v.                    :
                                              :
BOROUGH OF LEONIA, et al.                     :
                                              :
                        Defendants.           :
                                              :

SALAS, DISTRICT JUDGE

          This matter having come before the Court on Intervenor Plaintiff State of New Jersey

Department of Transportation’s (“NJDOT”) motion to remand (D.E. No. 3); and the City of

Englewood and Plaintiff Jacqueline Rosa joining in on NJDOT’s motion (D.E. Nos. 5 & 7); and

on February 21, 2019, the Honorable Michael A. Hammer, United States Magistrate Judge, having

issued a Report and Recommendation (the “R&R”) that the Undersigned grant NJDOT’s motion

to remand (D.E. No. 15); and the Court having received no objections; and the Court having

considered the parties’ submissions and the R&R; and for the reasons stated in the R&R,

          IT IS on this 20th day of March 2019,

          ORDERED that the R&R (D.E. No. 15) is ADOPTED; and it is further

          ORDERED that NJDOT’s motion to remand (D.E. No. 3) is GRANTED; and it is further

          ORDERED that NJDOT’s request for attorneys’ fees and costs is DENIED, and it is

further

          ORDERED that this matter be REMANDED to the Superior Court of New Jersey, Law

Division, Hudson County; and it is further
Case 2:18-cv-15534-ES-MAH Document 17 Filed 03/20/19 Page 2 of 2 PageID: 2637



      ORDERED that the Clerk of Court CLOSE this case.




                                                    s/Esther Salas
                                                    Esther Salas, U.S.D.J.




                                        -2-
